EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel L. Masters (281-962-4503) on 30 July 2021.

The application has been amended as follows: 
Please Amend independent claim 1 to recite “about 2.4” (in line with independent claims 14 and 21).
Please also Amend independent claim 1 to re-order the limitations as below (for ease of reading).  
Please cancel claim 2 (as merely repeating the same in claim 1).
That is, claims should recite:
“1. (Currently Amended) A method for displacing wellbore fluids, comprising: 
providing a spacer additive comprising: 
a biopolymer comprising diutan gum; and 
a scouring material selected from the group consisting of pumice, perlite, fumed silica, and combinations thereof, 
wherein the spacer additive comprises a dry blend of the biopolymer and the scouring material,
wherein the spacer dry blend has a diutan gum to scouring material weight ratio of about 2.4 to about 97.6, and 
wherein the spacer dry blend is essentially free of crystalline silica, 
preparing a spacer fluid comprising by combining water and the spacer additive, wherein the spacer fluid is essentially free of clay; and 
introducing the spacer fluid into a wellbore to displace at least a portion of a first fluid in the wellbore.”

“2. (Canceled)”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendments filed 15 July 2021 have remedied the Specification Objections, Claim Objections, and 112 Rejections in line with the Office’s suggestions.  Accordingly, these are withdrawn.
The Amendments also now require in all independent claims providing a dry blend with a diutan gum to pumice, perlite, or fumed silica scouring material weight ratio of about 2.4 to about 97.6, referring to about 2.4 parts diutan to about 97.6 parts scouring material (Specification [0013]).  
The closest Prior Art of record, Pernites (2019/0048247), teaches including about 1-8 ppg pumice ([0055]) to 0.02-0.2 ppg suspension agent ([0068]) such as diutan ([0061]).  The taught ranges appears to broadly encompass the specific claimed weight ratio value (e.g., 0.12 ppg diutan to 4.88 ppg pumice is about 2.4 parts diutan to 97.6 parts scouring material).  However, the Office recognizes that Applicant’s disclosure strongly suggests the criticality of this particular weight ratio value, stating “In some embodiments, the biopolymer to solid scouring material weight ratio may be about 2.4 biopolymer gum to about 97.6 solid scouring material” ([0013]) and providing data for Examples all having this particular 2.4:97.6 weight ratio ([0061]-[0065]).  In this case, in light of the evidence disclosed by Applicant, weighed against the disclosure and teachings of the Prior Art, a preponderance of evidence supports the non-obviousness of this specifically-claimed 2.4:97.6 weight ratio value for the diutan to pumice, perlite, or fumed silica scouring material in the dry blend.  Accordingly, the rejections over the Prior Art are withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674